Exhibit 10.6

 

IMPLANT SCIENCES CORPORATION AND CERTAIN OF ITS SUBSIDIARIES
MASTER SECURITY AGREEMENT

 

 

To:                              Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands

 

Date: July 6, 2005

 

To Whom It May Concern:

 


1.                                       TO SECURE THE PAYMENT OF ALL
OBLIGATIONS (AS HEREAFTER DEFINED), IMPLANT SCIENCES CORPORATION A MASSACHUSETTS
CORPORATION (THE “COMPANY”), AND EACH OTHER ENTITY THAT IS REQUIRED TO ENTER
INTO THIS MASTER SECURITY AGREEMENT (EACH AN “ASSIGNOR” AND, COLLECTIVELY, THE
“ASSIGNORS”) HEREBY ASSIGNS AND GRANTS TO LAURUS A CONTINUING SECURITY INTEREST
IN ALL OF THE FOLLOWING PROPERTY NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY
SUCH ASSIGNOR, OR IN WHICH SUCH ASSIGNOR NOW HAS OR AT ANY TIME IN THE FUTURE
MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST (THE “COLLATERAL”): ALL CASH, CASH
EQUIVALENTS, ACCOUNTS, ACCOUNTS RECEIVABLE, DEPOSIT ACCOUNTS, INVENTORY,
EQUIPMENT, GOODS, FIXTURES, DOCUMENTS, INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, PROMISSORY NOTES), CONTRACT RIGHTS, GENERAL INTANGIBLES (INCLUDING,
WITHOUT LIMITATION, PAYMENT INTANGIBLES AND AN ABSOLUTE RIGHT TO LICENSE ON
TERMS NO LESS FAVORABLE THAN THOSE CURRENT IN EFFECT AMONG SUCH ASSIGNOR’S
AFFILIATES), CHATTEL PAPER, SUPPORTING OBLIGATIONS, INVESTMENT PROPERTY
(INCLUDING, WITHOUT LIMITATION, ALL PARTNERSHIP INTERESTS, LIMITED LIABILITY
COMPANY MEMBERSHIP INTERESTS AND ALL OTHER EQUITY INTERESTS OWNED BY ANY
ASSIGNOR), LETTER-OF-CREDIT RIGHTS, TRADEMARKS, TRADEMARK APPLICATIONS,
TRADESTYLES, PATENTS, PATENT APPLICATIONS, COPYRIGHTS, COPYRIGHT APPLICATIONS
AND OTHER INTELLECTUAL PROPERTY IN WHICH SUCH ASSIGNOR NOW HAS OR HEREAFTER MAY
ACQUIRE ANY RIGHT, TITLE OR INTEREST, ALL PROCEEDS AND PRODUCTS THEREOF
(INCLUDING, WITHOUT LIMITATION, PROCEEDS OF INSURANCE) AND ALL ADDITIONS,
ACCESSIONS AND SUBSTITUTIONS THERETO OR THEREFOR.  IN THE EVENT ANY ASSIGNOR
WISHES TO FINANCE THE ACQUISITION IN THE ORDINARY COURSE OF BUSINESS OF ANY
HEREAFTER ACQUIRED EQUIPMENT AND HAS OBTAINED A WRITTEN COMMITMENT FROM AN
UNRELATED THIRD PARTY FINANCING SOURCE TO FINANCE SUCH EQUIPMENT, LAURUS SHALL
RELEASE ITS SECURITY INTEREST ON SUCH HEREAFTER ACQUIRED EQUIPMENT SO FINANCED
BY SUCH THIRD PARTY FINANCING SOURCE.  EXCEPT AS OTHERWISE DEFINED HEREIN, ALL
CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS PROVIDED SUCH TERMS IN THE
SECURITIES PURCHASE AGREEMENT REFERRED TO BELOW.


 


2.                                       THE TERM “OBLIGATIONS” AS USED HEREIN
SHALL MEAN AND INCLUDE ALL DEBTS, LIABILITIES AND OBLIGATIONS OWING BY EACH
ASSIGNOR TO LAURUS ARISING UNDER, OUT OF, OR IN CONNECTION WITH: (I) THAT
CERTAIN SECURITIES PURCHASE AGREEMENT DATED AS OF THE DATE HEREOF BY AND BETWEEN
THE COMPANY AND LAURUS (THE “SECURITIES PURCHASE AGREEMENT”) AND (II) THE
RELATED AGREEMENTS REFERRED TO IN THE SECURITIES PURCHASE AGREEMENT (THE
SECURITIES PURCHASE AGREEMENT AND EACH

 

--------------------------------------------------------------------------------


 


RELATED AGREEMENT AS EACH MAY BE AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED
FROM TIME TO TIME, COLLECTIVELY, THE “DOCUMENTS”), AND IN CONNECTION WITH ANY
DOCUMENTS, INSTRUMENTS OR AGREEMENTS RELATING TO OR EXECUTED IN CONNECTION WITH
THE DOCUMENTS OR ANY DOCUMENTS, INSTRUMENTS OR AGREEMENTS REFERRED TO THEREIN OR
OTHERWISE, AND IN CONNECTION WITH ANY OTHER INDEBTEDNESS, OBLIGATIONS OR
LIABILITIES OF EACH SUCH ASSIGNOR TO LAURUS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, DIRECT OR INDIRECT, LIQUIDATED OR UNLIQUIDATED, ABSOLUTE OR CONTINGENT,
DUE OR NOT DUE AND WHETHER UNDER, PURSUANT TO OR EVIDENCED BY A NOTE, AGREEMENT,
GUARANTY, INSTRUMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS
AND LIABILITIES OF EACH ASSIGNOR FOR POST-PETITION INTEREST, FEES, COSTS AND
CHARGES THAT ACCRUE AFTER THE COMMENCEMENT OF ANY CASE BY OR AGAINST SUCH
ASSIGNOR UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR LIKE PROCEEDING
(COLLECTIVELY, THE “DEBTOR RELIEF LAWS”) IN EACH CASE, IRRESPECTIVE OF THE
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF SUCH OBLIGATIONS, OR OF
ANY INSTRUMENT EVIDENCING ANY OF THE OBLIGATIONS OR OF ANY COLLATERAL THEREFOR
OR OF THE EXISTENCE OR EXTENT OF SUCH COLLATERAL, AND IRRESPECTIVE OF THE
ALLOWABILITY, ALLOWANCE OR DISALLOWANCE OF ANY OR ALL OF THE OBLIGATIONS IN ANY
CASE COMMENCED BY OR AGAINST ANY ASSIGNOR UNDER ANY DEBTOR RELIEF LAW.


 


3.                                       EACH ASSIGNOR HEREBY JOINTLY AND
SEVERALLY REPRESENTS, WARRANTS AND COVENANTS TO LAURUS THAT:


 


(A)                                  IT IS A CORPORATION, PARTNERSHIP OR LIMITED
LIABILITY COMPANY, AS THE CASE MAY BE, VALIDLY EXISTING, IN GOOD STANDING AND
FORMED UNDER THE RESPECTIVE LAWS OF ITS JURISDICTION OF FORMATION SET FORTH ON
SCHEDULE A, AND EACH ASSIGNOR WILL PROVIDE LAURUS THIRTY (30) DAYS’ PRIOR
WRITTEN NOTICE OF ANY CHANGE IN ANY OF ITS RESPECTIVE JURISDICTION OF FORMATION;


 


(B)                                 ITS LEGAL NAME IS AS SET FORTH IN ITS
CERTIFICATE OF INCORPORATION OR OTHER ORGANIZATIONAL DOCUMENT (AS APPLICABLE) AS
AMENDED THROUGH THE DATE HEREOF AND AS SET FORTH ON SCHEDULE A, AND IT WILL
PROVIDE LAURUS THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE IN ITS LEGAL
NAME;


 


(C)                                  ITS ORGANIZATIONAL IDENTIFICATION NUMBER
(IF APPLICABLE) IS AS SET FORTH ON SCHEDULE A HERETO, AND IT WILL PROVIDE LAURUS
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ANY CHANGE IN ITS ORGANIZATIONAL
IDENTIFICATION NUMBER;


 


(D)                                 IT IS THE LAWFUL OWNER OF ITS COLLATERAL AND
IT HAS THE SOLE RIGHT TO GRANT A SECURITY INTEREST THEREIN AND WILL DEFEND THE
COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AND ENTITIES;


 


(E)                                  IT WILL KEEP ITS COLLATERAL FREE AND CLEAR
OF ALL ATTACHMENTS, LEVIES, TAXES, LIENS, SECURITY INTERESTS AND ENCUMBRANCES OF
EVERY KIND AND NATURE (“ENCUMBRANCES”), EXCEPT (I) ENCUMBRANCES SECURING THE
OBLIGATIONS AND (II) ENCUMBRANCES SECURING INDEBTEDNESS OF EACH SUCH ASSIGNOR
(I) NOT TO EXCEED $50,000 IN THE AGGREGATE FOR ALL SUCH ASSIGNORS SO LONG AS ALL
SUCH ENCUMBRANCES ARE REMOVED OR OTHERWISE RELEASED TO LAURUS’ SATISFACTION
WITHIN TEN (10) DAYS OF THE CREATION THEREOF; OR (II) INDEBTEDNESS OF AN
ASSIGNOR TO EACH OF  BRIDGE BANK AND COMERICA BANK AS SET FORTH ON
SCHEDULE 3(E) ATTACHED HERETO;

 

2

--------------------------------------------------------------------------------


 


(F)                                    IT WILL, AT ITS AND THE OTHER ASSIGNORS’
JOINT AND SEVERAL COST AND EXPENSE KEEP THE COLLATERAL IN GOOD STATE OF REPAIR
(ORDINARY WEAR AND TEAR EXCEPTED) AND WILL NOT WASTE OR DESTROY THE SAME OR ANY
PART THEREOF OTHER THAN ORDINARY COURSE DISCARDING OF ITEMS NO LONGER USED OR
USEFUL IN ITS OR SUCH OTHER ASSIGNORS’ BUSINESS;


 


(G)                                 IT WILL NOT, WITHOUT LAURUS’ PRIOR WRITTEN
CONSENT, SELL, EXCHANGE, LEASE OR OTHERWISE DISPOSE OF ANY COLLATERAL, WHETHER
BY SALE, LEASE OR OTHERWISE, EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS AND FOR THE DISPOSITION OR TRANSFER IN THE ORDINARY COURSE OF
BUSINESS DURING ANY FISCAL YEAR OF OBSOLETE AND WORN-OUT EQUIPMENT OR EQUIPMENT
NO LONGER NECESSARY FOR ITS ONGOING NEEDS, HAVING AN AGGREGATE FAIR MARKET VALUE
OF NOT MORE THAN $75,000 AND ONLY TO THE EXTENT THAT:


 


(I)                                     THE PROCEEDS OF EACH SUCH DISPOSITION
ARE USED TO ACQUIRE REPLACEMENT COLLATERAL WHICH IS SUBJECT TO LAURUS’  SECOND
PRIORITY PERFECTED SECURITY INTEREST, OR ARE USED TO REPAY THE OBLIGATIONS OR TO
PAY GENERAL CORPORATE EXPENSES; OR


 


(II)                                  FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT WHICH CONTINUES TO EXIST THE PROCEEDS OF WHICH ARE REMITTED TO LAURUS TO
BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS;


 


(H)                                 IT WILL INSURE OR CAUSE THE COLLATERAL TO BE
INSURED IN LAURUS’ NAME (AS AN ADDITIONAL INSURED AND LOSS PAYEE) AGAINST LOSS
OR DAMAGE BY FIRE, THEFT, BURGLARY, PILFERAGE, LOSS IN TRANSIT AND SUCH OTHER
HAZARDS AS LAURUS SHALL SPECIFY IN AMOUNTS AND UNDER POLICIES BY INSURERS
ACCEPTABLE TO LAURUS AND ALL PREMIUMS THEREON SHALL BE PAID BY SUCH ASSIGNOR AND
THE POLICIES DELIVERED TO LAURUS.  IF ANY SUCH ASSIGNOR FAILS TO DO SO, LAURUS
MAY PROCURE SUCH INSURANCE AND THE COST THEREOF SHALL BE PROMPTLY REIMBURSED BY
THE ASSIGNORS, JOINTLY AND SEVERALLY, AND SHALL CONSTITUTE OBLIGATIONS;


 


(I)                                     IT WILL AT ALL REASONABLE TIMES ALLOW
LAURUS OR LAURUS’ REPRESENTATIVES FREE ACCESS TO AND THE RIGHT OF INSPECTION OF
THE COLLATERAL;


 


(J)                                     SUCH ASSIGNOR (JOINTLY AND SEVERALLY
WITH EACH OTHER ASSIGNOR) HEREBY INDEMNIFIES AND SAVES LAURUS HARMLESS FROM ALL
LOSS, COSTS, DAMAGE, LIABILITY AND/OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’
FEES, THAT LAURUS MAY SUSTAIN OR INCUR TO ENFORCE PAYMENT, PERFORMANCE OR
FULFILLMENT OF ANY OF THE OBLIGATIONS AND/OR IN THE ENFORCEMENT OF THIS MASTER
SECURITY AGREEMENT OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR PROCEEDING
EITHER AGAINST LAURUS OR ANY ASSIGNOR CONCERNING ANY MATTER GROWING OUT OF OR IN
CONNECTION WITH THIS MASTER SECURITY AGREEMENT, AND/OR ANY OF THE OBLIGATIONS
AND/OR ANY OF THE COLLATERAL EXCEPT TO THE EXTENT CAUSED BY LAURUS’ OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE DECISION).

 

3

--------------------------------------------------------------------------------


 


4.                                       THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS OR CONDITIONS SHALL CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS MASTER
SECURITY AGREEMENT:

 


(A)                                  ANY COVENANT OR ANY OTHER TERM OR CONDITION
OF THIS MASTER SECURITY AGREEMENT IS BREACHED IN ANY MATERIAL RESPECT AND SUCH
BREACH, TO THE EXTENT SUBJECT TO CURE, SHALL CONTINUE WITHOUT REMEDY FOR A
PERIOD OF FIFTEEN (15) DAYS AFTER THE OCCURRENCE THEREOF;


 


(B)                                 ANY REPRESENTATION OR WARRANTY, OR STATEMENT
MADE OR FURNISHED TO LAURUS UNDER THIS MASTER SECURITY AGREEMENT BY ANY ASSIGNOR
OR ON ANY ASSIGNOR’S BEHALF SHOULD PROVE TO ANY TIME BE FALSE OR MISLEADING IN
ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE;


 


(C)                                  THE LOSS, THEFT, SUBSTANTIAL DAMAGE,
DESTRUCTION, SALE OR ENCUMBRANCE TO OR OF ANY OF THE COLLATERAL OR THE MAKING OF
ANY LEVY, SEIZURE OR ATTACHMENT THEREOF OR THEREON EXCEPT TO THE EXTENT:


 


(I)                                     SUCH LOSS IS COVERED BY INSURANCE
PROCEEDS WHICH ARE USED TO REPLACE THE ITEM OR REPAY LAURUS; OR


 


(II)                                  SAID LEVY, SEIZURE OR ATTACHMENT DOES NOT
SECURE INDEBTEDNESS IN EXCESS OF $100,000 IN THE AGGREGATE FOR ALL ASSIGNORS AND
SUCH LEVY, SEIZURE OR ATTACHMENT HAS BEEN REMOVED OR OTHERWISE RELEASED WITHIN
TEN (10) DAYS OF THE CREATION OR THE ASSERTION THEREOF;


 


(D)                                 AN EVENT OF DEFAULT SHALL HAVE OCCURRED
UNDER AND AS DEFINED IN ANY DOCUMENT.


 


5.                                       UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND AT ANY TIME THEREAFTER, LAURUS MAY DECLARE ALL OBLIGATIONS
IMMEDIATELY DUE AND PAYABLE AND LAURUS SHALL HAVE THE REMEDIES OF A SECURED
PARTY PROVIDED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW
YORK, THIS AGREEMENT AND OTHER APPLICABLE LAW.  UPON THE OCCURRENCE OF ANY EVENT
OF DEFAULT AND AT ANY TIME THEREAFTER, LAURUS WILL HAVE THE RIGHT TO TAKE
POSSESSION OF THE COLLATERAL AND TO MAINTAIN SUCH POSSESSION ON ANY ASSIGNOR’S
PREMISES OR TO REMOVE THE COLLATERAL OR ANY PART THEREOF TO SUCH OTHER PREMISES
AS LAURUS MAY DESIRE.  UPON LAURUS’ REQUEST, EACH ASSIGNOR SHALL ASSEMBLE OR
CAUSE THE COLLATERAL TO BE ASSEMBLED AND MAKE IT AVAILABLE TO LAURUS AT A PLACE
DESIGNATED BY LAURUS.  IF ANY NOTIFICATION OF INTENDED DISPOSITION OF ANY
COLLATERAL IS REQUIRED BY LAW, SUCH NOTIFICATION, IF MAILED, SHALL BE DEEMED
PROPERLY AND REASONABLY GIVEN IF MAILED AT LEAST TEN (10) DAYS BEFORE SUCH
DISPOSITION, POSTAGE PREPAID, ADDRESSED TO THE APPLICABLE ASSIGNOR EITHER AT
SUCH ASSIGNOR’S ADDRESS SHOWN HEREIN OR AT ANY ADDRESS APPEARING ON LAURUS’
RECORDS FOR SUCH ASSIGNOR.  ANY PROCEEDS OF ANY DISPOSITION OF ANY OF THE
COLLATERAL SHALL BE APPLIED BY LAURUS TO THE PAYMENT OF ALL EXPENSES IN
CONNECTION WITH THE SALE OF THE COLLATERAL, INCLUDING REASONABLE ATTORNEYS’ FEES
AND OTHER LEGAL EXPENSES AND DISBURSEMENTS AND THE REASONABLE EXPENSES OF
RETAKING, HOLDING, PREPARING FOR SALE, SELLING, AND THE LIKE, AND ANY BALANCE OF
SUCH PROCEEDS MAY BE APPLIED BY LAURUS TOWARD THE PAYMENT OF THE OBLIGATIONS IN
SUCH ORDER OF APPLICATION AS LAURUS MAY ELECT, AND EACH ASSIGNOR SHALL BE LIABLE
FOR ANY DEFICIENCY.  FOR THE AVOIDANCE OF DOUBT, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LAURUS SHALL HAVE THE IMMEDIATE
RIGHT TO WITHDRAW ANY AND ALL MONIES CONTAINED IN ANY DEPOSIT ACCOUNT IN THE
NAME OF ANY ASSIGNOR AND CONTROLLED BY LAURUS AND APPLY SAME TO THE REPAYMENT OF
THE OBLIGATIONS (IN SUCH ORDER OF APPLICATION AS LAURUS MAY ELECT).

 

4

--------------------------------------------------------------------------------


 


6.                                       IF ANY ASSIGNOR DEFAULTS IN THE
PERFORMANCE OR FULFILLMENT OF ANY OF THE TERMS, CONDITIONS, PROMISES, COVENANTS,
PROVISIONS OR WARRANTIES ON SUCH ASSIGNOR’S PART TO BE PERFORMED OR FULFILLED
UNDER OR PURSUANT TO THIS MASTER SECURITY AGREEMENT, LAURUS MAY, AT ITS OPTION
WITHOUT WAIVING ITS RIGHT TO ENFORCE THIS MASTER SECURITY AGREEMENT ACCORDING TO
ITS TERMS, IMMEDIATELY OR AT ANY TIME THEREAFTER AND WITHOUT NOTICE TO ANY
ASSIGNOR, PERFORM OR FULFILL THE SAME OR CAUSE THE PERFORMANCE OR FULFILLMENT OF
THE SAME FOR EACH ASSIGNOR’S JOINT AND SEVERAL ACCOUNT AND AT EACH ASSIGNOR’S
JOINT AND SEVERAL COST AND EXPENSE, AND THE COST AND EXPENSE THEREOF (INCLUDING
REASONABLE ATTORNEYS’ FEES) SHALL BE ADDED TO THE OBLIGATIONS AND SHALL BE
PAYABLE ON DEMAND WITH INTEREST THEREON AT THE HIGHEST RATE PERMITTED BY LAW,
OR, AT LAURUS’ OPTION, DEBITED BY LAURUS FROM ANY OTHER DEPOSIT ACCOUNTS IN THE
NAME OF ANY ASSIGNOR AND CONTROLLED BY LAURUS.


 


7.                                       WITH EFFECT SOLELY UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT BEYOND ANY APPLICABLE GRACE
PERIOD, EACH ASSIGNOR APPOINTS LAURUS, ANY OF LAURUS’ OFFICERS, EMPLOYEES OR ANY
OTHER PERSON OR ENTITY WHOM LAURUS MAY DESIGNATE AS SUCH ASSIGNOR’S ATTORNEY,
WITH POWER TO EXECUTE SUCH DOCUMENTS IN EACH SUCH ASSIGNOR’S BEHALF AND TO
SUPPLY ANY OMITTED INFORMATION AND CORRECT PATENT ERRORS IN ANY DOCUMENTS
EXECUTED BY ANY ASSIGNOR OR ON ANY ASSIGNOR’S BEHALF; TO FILE FINANCING
STATEMENTS AGAINST SUCH ASSIGNOR COVERING THE COLLATERAL (AND, IN CONNECTION
WITH THE FILING OF ANY SUCH FINANCING STATEMENTS, DESCRIBE THE COLLATERAL AS
“ALL ASSETS AND ALL PERSONAL PROPERTY, WHETHER NOW OWNED AND/OR HEREAFTER
ACQUIRED” (OR ANY SUBSTANTIALLY SIMILAR VARIATION THEREOF)); TO SIGN SUCH
ASSIGNOR’S NAME ON PUBLIC RECORDS; AND TO DO ALL OTHER THINGS LAURUS DEEM
NECESSARY TO CARRY OUT THIS MASTER SECURITY AGREEMENT.  EACH ASSIGNOR HEREBY
RATIFIES AND APPROVES ALL ACTS OF THE ATTORNEY AND NEITHER LAURUS NOR THE
ATTORNEY WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION, NOR FOR ANY
ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).  THIS POWER BEING COUPLED WITH AN INTEREST,
IS IRREVOCABLE SO LONG AS ANY OBLIGATIONS REMAINS UNPAID.


 


8.                                       NO DELAY OR FAILURE ON LAURUS’ PART IN
EXERCISING ANY RIGHT, PRIVILEGE OR OPTION HEREUNDER SHALL OPERATE AS A WAIVER OF
SUCH OR OF ANY OTHER RIGHT, PRIVILEGE, REMEDY OR OPTION, AND NO WAIVER WHATEVER
SHALL BE VALID UNLESS IN WRITING, SIGNED BY LAURUS AND THEN ONLY TO THE EXTENT
THEREIN SET FORTH, AND NO WAIVER BY LAURUS OF ANY DEFAULT SHALL OPERATE AS A
WAIVER OF ANY OTHER DEFAULT OR OF THE SAME DEFAULT ON A FUTURE OCCASION. 
LAURUS’ BOOKS AND RECORDS CONTAINING ENTRIES WITH RESPECT TO THE OBLIGATIONS
SHALL BE ADMISSIBLE IN EVIDENCE IN ANY ACTION OR PROCEEDING, SHALL BE BINDING
UPON EACH ASSIGNOR FOR THE PURPOSE OF ESTABLISHING THE ITEMS THEREIN SET FORTH
AND SHALL CONSTITUTE PRIMA FACIE PROOF THEREOF, ABSENT MANIFEST ERROR.  LAURUS
SHALL HAVE THE RIGHT TO ENFORCE ANY ONE OR MORE OF THE REMEDIES AVAILABLE TO
LAURUS, SUCCESSIVELY, ALTERNATELY OR CONCURRENTLY.  EACH ASSIGNOR AGREES TO JOIN
WITH LAURUS IN EXECUTING SUCH DOCUMENTS OR OTHER INSTRUMENTS TO THE EXTENT
REQUIRED BY THE UNIFORM COMMERCIAL CODE IN FORM SATISFACTORY TO LAURUS AND IN
EXECUTING SUCH OTHER DOCUMENTS OR INSTRUMENTS AS MAY BE REQUIRED OR DEEMED
NECESSARY BY LAURUS FOR PURPOSES OF AFFECTING OR CONTINUING LAURUS’ SECURITY
INTEREST IN THE COLLATERAL.


 


9.                                       THIS MASTER SECURITY AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH

 

5

--------------------------------------------------------------------------------


 


STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ALL OF THE RIGHTS,
REMEDIES, OPTIONS, PRIVILEGES AND ELECTIONS GIVEN TO LAURUS HEREUNDER SHALL
INURE TO THE BENEFIT OF LAURUS’ SUCCESSORS AND ASSIGNS.  THE TERM “LAURUS” AS
HEREIN USED SHALL INCLUDE LAURUS, ANY PARENT OF LAURUS’, ANY OF LAURUS’
SUBSIDIARIES AND ANY CO-SUBSIDIARIES OF LAURUS’ PARENT, WHETHER NOW EXISTING OR
HEREAFTER CREATED OR ACQUIRED, AND ALL OF THE TERMS, CONDITIONS, PROMISES,
COVENANTS, PROVISIONS AND WARRANTIES OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF EACH OF THE FOREGOING, AND SHALL BIND THE REPRESENTATIVES, SUCCESSORS
AND ASSIGNS OF EACH ASSIGNOR.


 


10.                                 EACH ASSIGNOR HEREBY CONSENTS AND AGREES
THAT THE STATE OF FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ASSIGNOR, ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND,
PERTAINING TO THIS MASTER SECURITY AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS MASTER SECURITY AGREEMENT, PROVIDED, THAT LAURUS AND EACH
ASSIGNOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND
FURTHER PROVIDED, THAT NOTHING IN THIS MASTER SECURITY AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT, THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF LAURUS.  EACH ASSIGNOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH ASSIGNOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH ASSIGNOR
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUES IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH ASSIGNOR AT THE ADDRESS SET FORTH ON THE SIGNATURE LINES
HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH ASSIGNOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.


 

The parties desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

 


11.                                 IT IS UNDERSTOOD AND AGREED THAT ANY PERSON
OR ENTITY THAT DESIRES TO BECOME AN ASSIGNOR HEREUNDER, OR IS REQUIRED TO
EXECUTE A COUNTERPART OF THIS MASTER SECURITY AGREEMENT AFTER THE DATE HEREOF
PURSUANT TO THE REQUIREMENTS OF ANY DOCUMENT, SHALL BECOME AN ASSIGNOR HEREUNDER
BY (X) EXECUTING A JOINDER AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
LAURUS, (Y) DELIVERING SUPPLEMENTS TO SUCH EXHIBITS AND ANNEXES TO SUCH
DOCUMENTS AS LAURUS SHALL REASONABLY REQUEST AND (Z) TAKING ALL ACTIONS AS
SPECIFIED IN THIS MASTER SECURITY AGREEMENT AS WOULD HAVE BEEN TAKEN BY SUCH
ASSIGNOR HAD IT BEEN AN ORIGINAL PARTY TO THIS MASTER SECURITY AGREEMENT, IN
EACH CASE WITH ALL DOCUMENTS REQUIRED ABOVE TO BE DELIVERED TO LAURUS AND WITH
ALL DOCUMENTS AND ACTIONS REQUIRED ABOVE TO BE TAKEN TO THE REASONABLE
SATISFACTION OF LAURUS.

 

6

--------------------------------------------------------------------------------


 


12.                                 ALL NOTICES FROM LAURUS TO ANY ASSIGNOR
SHALL BE SUFFICIENTLY GIVEN IF MAILED OR DELIVERED TO SUCH ASSIGNOR’S ADDRESS
SET FORTH BELOW.


 

 

Very truly yours,

 

 

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

C ACQUISITION CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACCUREL SYSTEMS
INTERNATIONAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Entity

 

Jurisdiction of
Formation

 

Organization Identification
Number

C Acquisition Corporation

 

Delaware

 

201688021

Accurel Systems International Corporation

 

California

 

770213856

 

 

Schedule 3(c)

Term Note with Comerica Bank in the amount of approximately $1.3 million

Line of Credit with Bridge Bank in the amount of $1.5 million

Term note with Accurel Shareholders in the amount of $1.65 million to be paid
with the  proceeds of this financing

 

--------------------------------------------------------------------------------